SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

359
KA 08-00632
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

HARRELL BONNER, ALSO KNOWN AS DAMIEN PROPHET,
ALSO KNOWN AS PETE WALLER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THOMAS E. ANDRUSCHAT, EAST AURORA, FOR DEFENDANT-APPELLANT.

HARRELL BONNER, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS TEXIDO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered January 28, 2008. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree (three
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Bonner ([appeal No. 1] ___ AD3d
___ [Apr. 27, 2012]).




Entered:    April 27, 2012                         Frances E. Cafarell
                                                   Clerk of the Court